Citation Nr: 1002896	
Decision Date: 01/20/10    Archive Date: 02/01/10

DOCKET NO.  08-25 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a left hip disability, claimed as secondary to 
service-connected left knee disability.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from July 1995 to July 
1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2006 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) 
above.

For reasons discussed below, the appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if further action is required on 
his part.


REMAND

The Veteran is seeking entitlement to service connection for 
a left hip disability, claimed as secondary to service-
connected left knee disability.  

In general, service connection may be granted if the evidence 
establishes that a veteran's claimed disability was incurred 
in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2009).  Service connection is also warranted for 
a disability which is aggravated by, proximately due to, or 
the result of a service-connected disease or injury.  
38 C.F.R. § 3.310 (2009).  

At the August 2006 VA examination, the Veteran reported that 
he began having pain in the left anterior hip area about six 
months before the examination.  The Veteran reported that he 
believed the left hip pain is related to standing and walking 
with a limp on his left knee.  

Objective examination revealed slightly limited range of 
motion in the left hip and focal tenderness over the 
Sartorius muscle near the origin of the iliac crest.  The 
final diagnosis was left Sartorius muscle, myofascial strain.  
However, the August 2006 VA examiner stated that it is 
impossible to determine the origin, etiology, or relationship 
of this problem to the left knee or hip without resorting to 
mere speculation.  

While the August 2006 VA examination report is considered 
competent medical evidence, the Board finds that the medical 
opinion contained therein is inadequate to support the grant 
or denial of a service connection claim.  At the outset, the 
Board notes that it is unclear if the Veteran has a current 
left hip disability, as it appears the VA examiner was unable 
to relate the Veteran's left Sartorius muscle myofascial 
strain to his left hip or left knee disability.  In addition, 
while the examiner stated that he was unable to determine the 
etiology of the Veteran's left Sartorius muscle disability, 
the examiner failed to explain why he is unable to determine 
the likely origin.  

In this regard, a medical opinion must support its conclusion 
with an analysis the Board can consider and weigh against 
other evidence in the record.  Stefl v. Nicholson, 21 Vet. 
App. 120, 123-24 (2007).  In addition, once VA undertakes the 
effort to provide an examination in a service connection 
claim, it must provide an adequate one.  Barr v. Nicholson, 
21 Vet. App. 303, 311 (2007).  

Therefore, because the August 2008 VA examiner did not 
provide a rationale in support of his conclusion and it is 
not clear if the Veteran has a current left hip disability, 
the Board finds that a remand is necessary in order to obtain 
an adequate medical opinion.  

Accordingly, the case is REMANDED for the following action:

1.	If possible, request that the medical 
professional who conducted the August 
2008 VA examination review the claims 
file and provide an addendum that 
addresses (1) whether the Veteran has a 
current left hip disability and (2) 
explains why a determination as to the 
likelihood that any current left hip 
disability is aggravated by, 
proximately due to, or the result of 
his service-connected left knee 
disability cannot be made without 
resort to mere speculation.  A 
rationale must be provided for each 
opinion offered.

If the August 2008 examiner is no 
longer available, request that a 
physician knowledgeable in orthopedic 
disabilities review the claims file and 
provide an opinion as to whether it is 
as likely as not that any currently 
manifested left hip disability is 
aggravated by, proximately due to, or 
the result of his service-connected 
left knee disability.  If the requested 
opinion cannot be answered without 
resort to speculation, the reviewing 
official should clearly and 
specifically so specify in the report, 
and explain why this is so.

2.	Thereafter, the issue on appeal should 
be readjudicated.  If the benefit 
sought on appeal is not granted to the 
Veteran's satisfaction, the Veteran and 
his representative should be provided 
with a supplemental statement of the 
case and afforded the appropriate 
opportunity to respond thereto.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The Veteran need take no action unless otherwise informed.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


